Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the recitation “the upper shelf underside configured to mount to said backwall and over the lower shelf topside” is not provided in the description. The underside (bottom) of the upper shelf (2, figures 6 and 8) was never shown nor disclose to be attached onto the backwall.    Only the rear end of the upper shelf is attached to the backwall and not its bottom or underside.  Claims 2-10 are also rejected due to their dependency on rejected claim 1.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding amended claim 1, the amended recitation 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8 and 9 depends from cancelled claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pohot (US Patent 8,448,959) in view of Elliott (US Patent no. 10724678) and further in view of Weck (US patent no. 6206334). Pohot discloses a device comprising: a  lower shelf (90, figure 2a) comprising a  lower shelf underside and a  lower shelf topside (figure 2a), the  lower shelf underside configured to have mounted at least one support means (112 or 108, figure 2a) and the  lower shelf topside having at least outer  
However, Pohot does not disclose a plurality of nail-like fasteners positioned through the backwall via housing brackets such that the sharp end protrudes at most 1/2" past the outer outward facing surface of the backwall and the opposite smooth or is a plurality of nail-like fasteners positioned through the backwall such that the flat ends protrude a pre-defined amount past the outer inward facing surface of the backwall.
Elliott teaches in a wall mounted hanger system comprising plurality of attached, stable, generally downward oriented and alternative nail-like fasteners (18) positioned through a backwall (14, figure 3 and 4) via housing brackets (30 and 32 and 34) such that the sharp end protrudes past the outer outward facing surface of the backwall (figure 1 and 4) and the opposite smooth or flat ends (flat head of nails 18, figures 1 and 2) protrude a pre-defined amount past the outer inward facing surface of the backwall (14, figure 3) for guiding the nail fasteners into a wall and at least one such nail- like fastener (the fastener through housing 34) is positioned below the topside (30 and 32) of the backwall  and above the lower side of the backwall but not directly vertically beneath at least one of the nail-like fasteners (fasteners through housings 30 and 32) positioned on the topside of the backwall; wherein such nail-like fastener is orientable to 
It would have been obvious to one of ordinary skilled in the art to have modify the fasteners of Pohot such that they are nail-like fasteners positioned through the backwall via housing brackets such that the sharp end protrudes past the outer outward facing surface of the backwall and the opposite smooth or flat ends protrude a pre-defined amount past the outer inward facing surface of the backwall for guiding the nail fasteners for mounting into a wall surface as taught to be desirable by Elliott. 
However,  Pohot and Elliott combined does not show each fastener with separate housing bracket and that the fastener the sharp end protrudes at most 1/2" past the outer outward facing surface of the backwall.  
Weck teaches fasteners mounting arrangement for mounting bracket onto a wall wherein each fastener (36) having separate housing bracket (22) and fastener is user orientable wherein the fastener can be pressed pass the back wall by a distance equal to the thickness of the foam layer and held by the foam layer of 1/16 to 1/8 of an inch; and such that the nail impale the foam layer (Column 5, lines 50-55) to prevent scratching of the wall prior to fastener insertion into the wall (Column 6, lines 18-22).  
It would have been obvious to one of ordinary skilled in the art to have modify the fastener mounting arrangement of Pohot and Elliott combined such that separate housing bracket is provided for guiding the fasteners prior to insertion into the wall and to provide foam layer to allow the nail to impale the foam layer a predetermine distance to prevent scratching of the wall as taught to be desirable by Weck.

Regarding claim 4, Pohot discloses further comprising a plurality of legs (112, figure 2a, 2b). 
Regarding claim 6, in the combination of Pohot and Elliott,  Elliott teaches wherein there are two nail-like fasteners positioned on the upper side and oriented downward.  It would have been obvious to one of ordinary skilled in the art to have modify the mounting of Pohot such that the two nail-like fasteners are on the upper side and generally oriented downward as taught by Elliott such that they would be above the upper shelf topside. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pohot (US Patent 8,448,959) in view of Elliott (US Patent no. 10724678) and Weck (US patent no. 6206334) as applied to claim 1 above, and further in view of Yeo (US Patent no. 9,266,393).  Pohot, Elliott, and Weck combined discloses a device comprising all the .   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pohot (US Patent 8,448,959) in view of Elliott (US Patent no. 10724678) and Weck (US patent no. 6206334) as applied to claim 1 above, and further in view of Watson (US Patent no. 5,984,440). Pohot and Elliott and Weck combined discloses a device comprising all the claimed features of applicant’s device except for the at least one  lower shelf and the at least one upper shelf are made from lightweight, durable, hard plastic.  Watson teaches in a storage device of providing shelve and trays which may be made from hard plastic (see column 4, lines 63-64).  It would have been obvious to one of ordinary skilled in the art to have modify the shelves of Pohot and Elliott and Weck combined such that it is made of lightweight, durable hard plastic as such material is old and well-known in the art of shelves as taught by Watson.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pohot (US Patent 8,448,959) in view of Elliott (US Patent no. 10724678) and Weck (US patent no. 6206334) as applied to claim 1 above, and further in view of Trifilio (US Patent no. 8950991).  Pohot and Elliott and Weck combined discloses a device comprising all the .  
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pohot (US Patent 8,448,959) in view of Elliott (US Patent no. 10724678) and Weck (US patent no. 6206334) as applied to claim 1 above, and further in view of Sieber (US Publication no. 20080245030).  Pohot and Elliott and Weck combined discloses a device comprising all the claimed features of applicant’s device except for wherein all of the nail-like fasteners contain sharp end threads to provide a screw like functionality.   Sieber discloses a plurality of nail-like fasteners (2) wherein all of the nail-like fasteners contain sharp end threads (9) to provide a screw like functionality.  It would have been obvious to one of ordinary skilled in the art to have modify the fasteners of Pohot and Elliott and Weck .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pohot (US Patent 8,448,959) in view of Elliott (US Patent no. 10724678) and Weck (US patent no. 6206334) as applied to claim 1 above, and further in view of Wnukowski (US Publication no. 20170138068).  Pohot and Elliott and Weck combined discloses a device comprising all the claimed features of applicant’s device except for further comprises a first level mounted to a top portion of the backwall and a second level mounted to a side portion of the backwall.
Wnukowski discloses a backwall (10) comprising  a first level (16) mounted to a top portion (11) of the backwall and a second level (16) mounted to a side portion (12 and 13) of the backwall to determine each individual sides 11, 12, 13 is level (paragraph [0011]). It would have been obvious to one of ordinary skilled in the art to have modify the caddy of Pohot and Elliott and Weck combined such that a first level is mounted to a top portion of the backwall and a second level is mounted to a side portion of the backwall to determine whether each individual sides are level as taught to be desirable by Wnukowski.


Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. Applicant argues that amended claim 1 now recites that the plurality of fasteners each with its separate housing bracket and are orientable by the user which  . 
 	Regarding applicant’s argument that the maximum distance the fasteners may protrude past the backwall  is approximately ½ inch is not taught by Elliott.  Examiner disagrees.  Weck teaches providing fastener protruding past the back wall of the bracket into a foam layer of 1/16 to 1/8 of an inch to prevent scratching the wall surface.  The current amended claim 1 recites the fastener the sharp end protrudes at most 1/2" past the outer outward facing surface of the backwall.  The term “at most” does infer that it can be less than the amount set forth of ½”.   In the Pohot and Elliott and Weck combination, Weck teaches the fasteners can be pressed pass the back wall and held by the foam layer and protrude a determined about “1/16 to 1/8 of an inch”.  Such 1/16 to 1/8 inch is within the limits of the claimed at most limit of ½”.    Applicant’s argument that such ½” is critical to not damage the backwall.  Examiner disagrees.  Indeed, Weck teaches the protruding length of the fastener is less than ½” and would do less damage to the backwall.    Further such length is of design choice and can be achieved without undue experimentation.  
Conclusion
The cited art of record further demonstrate brackets mounted by nail-like fasteners.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ko H Chan/Primary Examiner, Art Unit 3631